November 22, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stiffener” in claim 8 and the “center hood joint” in claim 13 must be shown or the feature(s) canceled from the claim(s). Applicant describes a “stiffener” in the specification but does provide a reference number and therefore it is not labeled in the drawings.  The specification describes a “center hood joint 101a”  However, reference number 101a does not appear in the drawings,  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 101a does not appear in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation is “each hood frame member having at least one joint to enable bending of the hood between a deployed hood condition and a collapsed hood condition” is unclear and confusing language.  Previously in the claim, Applicant has only defined  “further including a hood having material extending between a front hood frame member and a rear hood frame member” but does not define that the chair has more than one hood.  So, when Applicant uses the term “each hood frame member” is confusing since Applicant has not claimed more than one hood.
In claim 3, line 1, “each hood frame member” is unclear and confusing language.  See 12/2nd rejection of Claim 12 above.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 7,591,032 B2) in view of KUUSELA (U.S. Patent Application Publication No. 2016/0183696 A1).

    PNG
    media_image1.png
    180
    161
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    144
    153
    media_image2.png
    Greyscale

Harrison teaches the structure substantially as claimed including portable chair assembly comprising: 
a first chair 11 and a second chair 11’, each chair having a seat and a backrest, each backrest having an upper backrest portion and a lower backrest portion, the backrest being adapted (i) to be folded by a user onto its respective seat in a collapsed position (see Fig. 1)and (ii) to be moved away from that seat into a deployed position such that a person can place at least a portion of his/her back on the backrest for one of the chairs while sitting on the seat for that chair;
a support frame having at least two frame segments, each frame segment having an upper frame portion supporting one of the backrests at pivotable connections with the upper backrest portion of that backrest, and each frame segment being joined to the other frame segment by an upper frame joint member and a lower frame joint member;
at least one angle member per chair (See Fig. 14), at least one backrest end portion of each angle member secured to one of the first chair backrest and the second chair backrest, and a frame portion of each angle member restricting movement of the support frame away from the seats to establish a maximum deployment angle in the deployed position but does not teach a container having an opening and being positioned between the first chair seat and the second chair seat; and a blanket placeable through the opening into the container to be stored therein in the collapsed position and deployable from the container in the deployed position.

    PNG
    media_image3.png
    151
    95
    media_image3.png
    Greyscale

However, KUUSELA teaches the concept of container 106 having an opening and that is capable of being positioned between the first chair seat and the second chair seat; and a blanket placeable through the opening into the container to be stored therein in the collapsed position and deployable from the container in the deployed position (see the specification at paragraph [0043]  where it reads “Moreover, the material 100 of the present invention further comprises a first compartment 106 for an extra blanket….”); the container  106 capable of being attached to an edge of each of the first chair seat and the second chair seat; the container is one of (i) a carrying case formed of fabric with a zipper closure over the opening or (ii) a stuff sack. It would have been obvious and well within the level of ordinary skill in the art to modify chair, as taught by Harrison, to include a container for a blanker, since it would allow a person to cover up with a blanket when needed for it to be stored when not in use.
As for claim 3, Harrison teaches that the angle member is adjustable to change the maximum deployment angle.
As for Claim 4, KUUSELA teaches at least one carry strap 212 extending proximate to the carry case to enable a user to carry the assembly in the collapsed position utilizing the at least one carry strap.
As for claim 7, Harris teaches that the lower backrest portion of each backrest for each chair is bendably attached to a portion of the seat for that chair.
As for claim 8, Harris teaches that each backrest includes at least one stiffener.
As for claim 12, Harrison teaches that the including a hood having material extending between a front hood frame member and a rear hood frame member, each hood frame member having at

least one joint to enable bending of the hood between a deployed hood condition and a collapsed hood condition. -

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 7,591,032 B2) in view of KUUSELA (U.S. Patent Application Publication No. 2016/0183696 A1),  as applied to claim 1 above, and further in view of Beaulieu (U.S. Patent Application Publication No. 2018/0228294 A1).
Harrison in view of KUUSELA teaches the structure substantially including that the frame joint members establish a center frame span having a center frame length, as claimed but is silent on whether or not a majority of each of the chairs is formed of a flexible fabric.

    PNG
    media_image4.png
    149
    206
    media_image4.png
    Greyscale

	However, Beaulieu teaches a similar chair with a majority of the chair is formed of a flexible fabric (see the specification at paragraph [0023] where it reads “ a pliant material is stretched over the frame to provide a durable lounge chair, which is well known in the art. Beaulieu also teaches that the upper and lower frame joint members enable each frame segment to be folded to occupy a plane that is substantially parallel to a plane occupied by the other frame segment.  It would have been obvious and well within the level of ordinary skill in the art to make the chair out of fabric and to allow it to be foldable, as taught by Beaulieu, since these  features would allow the chair to be folded for storage and to allow it to be easily transported.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent No. 7,591,032 B2) in view of KUUSELA (U.S. Patent Application Publication No. 2016/0183696 A1),  as applied to claim 1 above, and further in view of Barnhill (U.S. Patent No. 5,951,103).
Harrison in view of KUUSELA teaches the structure but does not teach that each chair has a hood.

    PNG
    media_image5.png
    234
    496
    media_image5.png
    Greyscale

However, Barnill teaches the concept of separate hoods for two chairs that are joined together.  It would have been obvious and well within the level of ordinary skill in the art to make the chair, as taught by Harrison in view of KUUSELA, to include separate hoods for each chair, as taught by Barnhill, since it old each person to have the ability to open or shut their hood.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636